Case 4:20-mj-00457-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 1 of 3

 

 

AO 91 (Rev. 08/09) Criminal Complaint Noy )
ar e|
UNITED STATES DISTRICT COURT ue o. Men’
for the , : STRICT ork
Northern District of Oklahoma OuRT
United States of America ) os
JUAN PANIAGUAVNUNEZ > cero. JO-MT 4 57 JF J
)
)
)
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 9, 2020 in the county of Tulsa in the
Northem District of Oklahoma, the defendant(s) violated:

Sectio en
8 U.S.C. si : Unlawtul Reenty of Removed Ahn’ Description

This criminal complaint is based on these facts:
See Attached Affidavit DO Tabitha Lahita, ICE

@ Contimed on the attached sheet.
bdo
C “Complainant's Signature
__ DOTabithalahitaICE ss

a Printed name and title
Swom to before met. etn my psec

 

 

Date: [|- 20-30 wt :
C/ Judge's signdiire &
City and state: Tulsa, OK United States Magistrate Judge Jodi F. Jayne
Printed name and title
Case 4:20-mj-00457-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 2 of 3

AFFIDAVIT

Affiant is a Deportation Officer with Immigration and Customs Enforcement (ICE) Enforcement and
Removal Operations (ERO). | have been an Officer with ICE since August 2018. Beginning in February
2020, | have been assigned to the Criminal Alien Program, Fugitive Operations Team, and ERO Criminal
Prosecutions in Tulsa, OK. Prior to this assignment, | was an Officer at the Okmulgee, OK, Sub-Office and
assigned to the Detention Section. Prior to working for ICE, | worked for the Tulsa County Sheriff's
Office as a Deputy. | was also cross-trained as a Designated Immigration Officer with the 287(g) program
since February 2013.

During my current assignment with the ERO Criminal Prosecutions, | am tasked with reviewing cases
encountered at the Tulsa sub-office in Tulsa, OK, by our Criminal Alien Program and members of the
287(g) program. The 287(g) program is a joint operation between ICE and Detention Officers of the
Tulsa County Sheriff's Office. Said Detention Officers have been cross-trained by ICE as Designated
Immigratians Officers (DIO) to assist in the identification and processing of undocumented aliens or
those that have violated their lawful status in the United States. After a subject is booked into the Tulsa
County Jail, if a 287(g) certified Detention Officer has suspicion that a subject was not born in the US,
then the subjects fingerprints and biographical information are submitted to the Integrated Automated
Fingerprint Information System (IAFIS) and the Automated Biometric Identification System (IDENT).
Subjects that are amenable to removal are then administratively processed for either their immigration
hearing or for removal. Those subjects that have been identified as being previously removed and
returned to the US unlawfully are then referred to me for further review to ascertain if the subject
meets the criteria for federal prosecution under 8 USC 1326 for Reentry of a Removed Alien.

Affiant received the information below from reports of and oral conversations with other law
enforcement officers:

Juan Paniagua-Nunez was arrested in Tulsa, by the Tulsa Police Department on October 15, 2020, and
booked into the Tulsa County Jail for the offenses of for Carrying a Firearm While Intoxicated and
Reckless Handling of a Firearm. Upon encounter on October 15, 2020, Designated Immigration Officer
Bryan Patino with the Tulsa County Sheriff's Office submitted Paniagua-Nunez’s fingerprints into the
IAFIS and IDENT systems, which retumed records that Paniagua-Nunez is an alien and Mexican national
with an A-File number A087 953 532. Paniagua-Nunez’s A-File reflects that he has been removed from
the United States on one occasion, taking place on January 4, 2010, at or near Calexico, CA. Further
checks conducted through the FBI, ICE, and Citizenship and Immigration Services (CIS) databases verified
that Paniagua-Nunez had never filed any application for permission to re-enter the United States and

had never received consent from the Secretary of Homeland Security to reapply for admission to the
United States.

On November 9, 2020, DIO Carr advised Paniagua-Nunez of his Miranda rights by reading them to him.
Paniagua-Nunez stated that he understood his rights and waived those rights in writing. After daing so,
Paniagua-Nunez agreed to provide a swom statement concerning his prior removal and stated he
Case 4:20-mj-00457-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 3 of 3

unlawfully reentered the country sometime in 2010, at or near Calexico, CA. Paniagua-Nunez’s removal
order was reinstated using form I-871, Notice of Intent/Decision to Reinstate Prior Order

Based on the foregoing, affiant believes there is probable cause to arrest Juan Paniagua-Nunez for the
follawing violation of law:

8 U.S.C. § 1326 — Unlawful Reentry of Removed Alien

     
   

 

ICEERO Tabitha Lahita

pM an

Subscribed and swom to before me on November U -, 2020.
JODIF. ine y*

UNITED STATES MAGISTRATE JUDGE
